88 F.3d 831
UNITED STATES of America, Plaintiff-Appellant,v.Christopher Lee ARMSTRONG, aka:  Chris Armstrong, Defendant,andRobert Rozelle;  Aaron Hampton;  Freddie Mack;  SheltonAuntwan Martin, Defendants-Appellees.
Nos. 93-50031, 93-50057.
United States Court of Appeals,Ninth Circuit.
July 11, 1996.

On Remand from the United States Supreme Court.
Prior report: --- U.S. ----, 116 S.Ct. 1480, 134 L.Ed.2d 687.
Before BROWNING, WALLACE, SCHROEDER, FLETCHER, D.W. NELSON, CANBY, REINHARDT, LEAVY, RYMER, T.G. NELSON and KLEINFELD, Circuit Judges.

ORDER

1
This case is remanded to the district court of proceedings consistent with the Supreme Court's opinion.